Citation Nr: 0105969	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-07 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, secondary to service-connected right knee 
disability.

2.  Entitlement to service connection for a left hip 
disorder, secondary to service-connected right knee 
disability.

3.  Entitlement to service connection for a low back 
disorder, secondary to service-connected right knee 
disability.

4.  Entitlement to an increased rating for arthritis of the 
right knee, status post meniscectomy, currently evaluated 30 
percent disabling.

5.  Entitlement to an increased rating for arthritis of the 
right hip, currently evaluated 20 percent disabling.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1962 to August 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los, Angeles, California.  That rating decision denied 
service connection for left knee, left hip and low back 
conditions as secondary to service-connected arthritis of the 
right knee, and entitlement to a total rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).  The RO also denied an increased rating 
for traumatic arthritis of the right knee, currently 
evaluated 30 percent disability, and granted an increased 
rating of 20 percent for arthritis of the right hip effective 
October 1998.  The veteran continues to disagree with the 
level of disability assigned.  

In October 2000 arguments, the veteran's representative noted 
that on recent examination there was evidence of callosities 
on the left foot from abnormal weight bearing and that this 
should be considered a condition secondary to his service 
connected disabilities.  This claim has not been developed 
for appellate review and is not properly before the Board at 
this time.  It is referred to the RO for appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
With regard to the notice requirements of the Veterans Claims 
Assistance Act of 2000, the Board notes that in this case, 
although the veteran was notified of the evidence needed to 
substantiate his claims, and told of the one year time limit 
to submit evidence, it does not appear that the veteran was 
told of which evidence he needed to submit, and which would 
be obtained by VA.  Therefore, for these and the following 
reasons, a remand is required.  

Further, in a personal hearing before a hearing officer at 
the RO in June 1999, the veteran indicated that he was in 
receipt of disability benefits from the Social Security 
Administration.  These records have not been associated with 
the claims file.  The United States Court of Veterans Appeals 
(Court) has held, that in the case of a claim for an 
increased rating, VA must obtain Social Security 
Administration decisions and records which may have a bearing 
on the veteran's claim.  See Waddell v. Brown, 5 Vet. 
App. 454 (1993).  These records should be obtained and 
considered. 

During the hearing, the veteran's representative referred to 
the fact that there were records pertaining to the veteran's 
claim for service connection on a secondary basis.  These 
records have not been obtained.  

With regard to the claim for unemployability, this issue is, 
in part, dependent on the level of disability assigned to 
each of the veteran's service-connected disabilities, which 
will be readjudicated following completion of further 
development required by this remand.  As such, the Board is 
of the opinion that, in order to accord the veteran due 
process, the RO should have the opportunity to again consider 
entitlement to a total disability rating.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991), 38 U.S.C.A. § 7105(c) 
(West 1991) (inextricably intertwined claims).

The veteran was provided a VA fee basis examination in 
October 1998 which evaluated his service-connected right knee 
and hip disabilities.  The veteran is also claiming that he 
has left knee, hip and lower back disabilities secondary to 
his service-connected disabilities.  The October 1998 
examination did not discuss any possible relationship between 
these conditions and his service-connected disabilities.  
Another examination should be provided and an opinion 
requested on whether these claimed conditions are related to 
his service-connected disabilities.  

Additionally, in his June 1999 personal hearing, the veteran 
testified that his service-connected knee and hip 
disabilities affected his ability to ambulate and interfered 
with his employability.  The Board infers from these 
statements that the veteran has presented evidence of 
"marked interference with employment," one of the factors 
referred to in 38 U.S.C.A. § 3.321(b)(1).  As such, in 
readjudicating the claims, the RO should consider whether 
referral for extraschedular consideration is warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO should, with the assistance of 
the veteran, obtain a list containing the 
dates and places of all private and VA 
medical and/or hospital treatment related 
to the disabilities of his left knee, 
left hip and low back, as well as for his 
service-connected right knee and hip 
disabilities which have not already been 
associated with the record. 

2.  The RO should obtain from the veteran 
a properly executed authorization for the 
release of private medical records, if 
any, which should then be obtained and 
associated with the claims file.  The RO 
should obtain copies of all relevant VA 
records. 

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The veteran should be scheduled for 
an examination of his left knee, hip and 
lower back.  The claims file should be 
made available to the examiner in 
conjunction with the examination.  The 
examiner is asked to examine the veteran 
and render an opinion on whether it is at 
least as likely as not that any left 
knee, hip and lower disabilities are 
related to his service-connected right 
knee or right hip disabilities.  The 
rationale for any opinion expressed 
should be set forth.  

5.  The RO should readjudicate the 
veteran's claims for increased ratings 
for his right knee and hip, and the 
claims for secondary service connection 
for the left knee, left hip and low back.

6.  The RO should readjudicate the 
veteran's claim for a total disability 
rating based on individual 
unemployability due to his service-
connected disabilities under 38 C.F.R. 
§ 4.16(a) (2000).  The RO should make a 
determination regarding marginal 
employment, if applicable.  The RO should 
also consider the veteran's contentions 
that his knee and hip disabilities, in 
effect, have caused marked interference 
with employment, along with any 
additional evidence submitted, and 
determine whether the case warrants 
referral to the Under Secretary for 
Benefits for consideration of entitlement 
to "an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability . . . ."  
38 C.F.R. § 3.321(b)(1).

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

8.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	James R. Siegel  
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



